DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "42" and "43" have both been used to designate a gear tooth.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ribs with rib surfaces that [point, extend] radially outward” (as in claims 13 and 24) and “must be shown or the feature(s) canceled from the claim(s).  The examiner notes that the figures show both reference characters 42 and 43 pointing to the same part (a gear tooth) No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 recites both “a multiplicity of ribs with rib surfaces that point radially outward from the ring- shaped web” and “fibers that follow the adjacent rib surfaces of the carrier body”.  Claim 24 recites “wherein the teeth have in each case one rib, which ribs extend radially outward from a central encircling ring-shaped web of the worm gear”.  As noted above the drawings do not appear to show ribs but rather only show gear teeth.  It is unclear if applicant is merely using the term “rib” synonymously with “tooth”, or rather, if applicant’s invention involves some sort of rib structure not shown in the drawings inside of the gear teeth.  For purposes of examination that claims are interpreted as merely including structure which is show in the drawings which is gear teeth in the shape of a “rib”.
Claim 15 recites the limitation "the lateral surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einsel DE 19909191.
Einsel discloses: 
Claim 16, a central encircling ring-shaped web (1); and a multiplicity of teeth (6) that point radially outward from the encircling ring-shaped web, the teeth each including tooth surfaces (see figure 3); wherein the worm gear is formed as a single piece construction from a plastic (see translation paragraph 12) that comprises reinforcement fibers (2) oriented to follow adjacent tooth surfaces.
Claim 17, wherein the reinforcement fibers are oriented, in a cross section of the worm gear, along a tooth profile of the teeth (see figure 3).
Claim 18, wherein the reinforcement fibers in a region of the teeth below the tooth surfaces a depth of between 0 mm and 1 mm, are oriented, in a cross section of the worm gear, along a tooth profile of the teeth (see figure 3).
Claim 19, wherein the reinforcement fibers are oriented parallel to the tooth surfaces in a longitudinal direction (figure 3).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Einsel DE 19909191 in view of Kurokawa US 20060272438.
Regarding claims 20-22, Einsel discloses all of the claimed subject matter as described above. Einsel does not disclose polyamide, glass and carbon fibers.
	Kurokawa teaches polyamide, glass and carbon fibers for the purpose of improving strength.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Einsel and provide polyamide, glass and carbon fibers, as taught by Kurokawa, for the purpose of improving strength.
Regarding claim 23, Einsel discloses all of the claimed subject matter as described above. Einsel does not disclose a worm engages with a gear.
	Kurokawa teaches a worm engages with a gear for the purpose of efficiently driving a power steering system.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Einsel and provide a worm engages with a gear, as taught by Kurokawa, for the purpose of efficiently driving a power steering system.





Claims 13-15, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over BROCHOT et al. US 2017/0120487 in view of Einsel DE 19909191.

Brochot discloses:
Claim 13, a carrier body (figure 10) formed from a plastic comprising reinforcement fibers, the carrier body comprising: a central encircling ring-shaped web (4); a multiplicity of ribs (as best understood, 15) with rib surfaces that point radially outward from the ring-shaped web (see figure 12); and a multiplicity of teeth (2) that point radially outwardly, the teeth each having tooth surfaces (see figure 9); wherein the teeth are applied to the ribs of the carrier body by injection molding (product by process claim, also see paragraph 0061).
Brochot discloses all of the claimed subject matter as described above. Brochot does not disclose the orientation of the reinforcement fibers follows an adjacent tooth surface.
Einsel teaches the orientation of the reinforcement fibers (2) follows an adjacent tooth surface (see figure 3) for the purpose of improving strength.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brochot and provide the orientation of the reinforcement fibers follows an adjacent tooth surface, as taught by Einsel, for the purpose of improving strength.
Claim 14, wherein the carrier body has reinforcement ribs (17) that extend radially from the encircling ring-shaped web in the direction of an axis of rotation of the worm gear.
Claim 15, wherein the carrier body is arranged on a hub (10) of the worm gear and on a ring-shaped edge region adjoining the hub in a radial direction (see figure 9), wherein the reinforcement ribs project from the lateral surface of the ring-shaped edge region (see figure 9).

Regarding claim 24, Brochot discloses:


Brochot discloses all of the claimed subject matter as described above. Brochot does not disclose the orientation of the reinforcement fibers follows an adjacent tooth surface.
	Einsel teaches the orientation of the reinforcement fibers (2) follows an adjacent tooth surface (see figure 3) for the purpose of improving strength.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brochot and provide the orientation of the reinforcement fibers follows an adjacent tooth surface, as taught by Einsel, for the purpose of improving strength.
Regarding claim 25 Brochot discloses a single gate point (see F in figure 3) is provided which is arranged in the region of a hub, such that the teeth are filled radially (see F and 21 in figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658